Title: From George Washington to James Clinton, 7 May 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor May 7th 1781
                        
                        Your Letter of the 4th Instant, by Express, was received in the course of the last night: by Mine of the 5th
                            and 6th you will already have been made acquainted with the state of our Magazines, the partial aid we were then able to
                            afford, and the measures, I advised, to be pursued: since which no provision of the meat kind has been received—whenever
                            any quantity arrives, you may depend upon having a full proportion of it, being determined to share our last morsel with
                            you, and support your Posts (if possible) at all hazards & extremities. in the interim, I have directed to be sent
                            to your Orders, 150 Barrels of flour, out of 131, which is the whole we have in our Magazine.
                        Deeply sensible of the distresses of their Troops in your Department, and apprehensive of the serious
                            consequences of a depletion, and the loss of the Posts on the frontier, I entreat you will be persuaded, that I am
                            heartily disposed to give every assistance, in my power, for your relief. It is true, I had entertained hopes, that the
                            States would effectually second my wishes & endeavours; and I will not despair of their yet furnishing the
                            necessary supplies, before it is too late—To enforce the necessity of this, in the most pointed & explicit manner;
                            it is proposed that Major General Heath himself, should set out instantly for the Eastern States; he will have it
                            particularly in charge, to represent the critical state of the Garrison of Fort Schuyler, together with the sufferings of
                            the Troops on the frontier, and make requisitions for their immediate support & relief.
                        I should therefore advise, that the Garrison of Fort Schuyler should hold out to the last extremity; and I
                            have no doubt of your still continuing, to use your unremitting exertions, thro’ every possible difficulty, and
                            embarrassment, to succour that Garrison, and to avert the disasters & calamities we have but too much reason to
                            apprehend, from the present temper of the Troops, & complexion of our affairs in that quarter—Under these
                            circumstances, should the worst evils take place, that may be dreaded, you will have the pleasing consciousness of having
                            faithfully performed your duty to the public, & may rely upon the entire approbation & esteem of Dear Sir
                            Your most Obedient Humble Servant
                        
                            Go: Washington
                        
                    